               Case 7:20-cv-04651-PMH Document 1 Filed 06/17/20 Page 1 of 23



 1   Joseph E. Sarachek, Esq., NY Bar No. 2163228
     Zachary E. Mazur, Esq., NY Bar No. 5706726
 2   Sarachek Law Firm
 3   101 Park Avenue, Suite 2700
     New York, New York 10178
 4   joe@saracheklawfirm.com, (646) 517-5420
     zachary@saracheklawfirm.com (646) 519-4396
 5   Attorneys for Plaintiffs
 6
                                 UNITED STATES DISTRICT COURT
 7
                               SOUTHERN DISTRICT OF NEW YORK
 8
                                      WHITE PLAINS DIVISION
 9

10
     APPAREL SOURCING (HK) LTD, ABONI
11   KNITWEAR LTD., AKH ECO APPARELS
     LTD., ARMOUR GARMENTS LTD.,                    CASE NO. 20-cv-4651
12   PIMKIE APPARELS LTD., MOHAMMADI
     GROUP LTD., CORTZ APPARELS LTD.,
13   PRUDENT INTERNATIONAL LTD.,                    COMPLAINT AND JURY DEMAND FOR:
     RENAISSANCE APPARELS LTD., A. J.               1) BREACH OF CONTRACT;
14   SUPER GARMENTS LTD., FEROZA
     GARMENTS LTD., MAM GARMENTS                    2) BREACH OF IMPLIED CONTRACT;
15   LTD., MNC APPARELS LTD., NASSA                 3) ANTICIPATORY BREACH OF IMPLIED
     KNIT LTD., TOY WOOD (BD) CO., LTD.,               CONTRACT;
16   WESTERN DRESSES LTD., WINDY                    4) OPEN BOOK ACCOUNT; and
     APPARELS LTD., EXECUTIVE                       5) COMMON COUNT FOR GOODS SOLD
17   INTIMATES LTD., FARIHA KNIT TEX                   AND DELIVERED
     LTD., NORP KNIT INDUSTRIES LTD.,
18   PEARL GLOBAL INDUSTRIES LTD.,
     GARMENTS EXPORT VILLAGE LTD.
19   and LIDA TEXTILE & DYEING LTD.
20   Plaintiffs,
21   v.
22   TRANSFORM KM LLC, TRANSFORM SR
     LLC, TRANSFORM SR HOLDINGS LLC,
23   and DOES 1 THROUGH 15, INCLUSIVE.
24   Defendants.
25           Plaintiffs, Apparel Sourcing (HK) Ltd. (“Apparel Sourcing”), Aboni Knitwear Ltd.
26
     (“Aboni Knitwear”), AKH Eco Apparels Ltd. (“AKH Eco”), Armour Garments Ltd.
27
     (“Armour”), Pimkie Apparels Ltd. (“Pimkie”), Mohammadi Group Ltd. (“Mohammadi”),
28
                                                    1
              Case 7:20-cv-04651-PMH Document 1 Filed 06/17/20 Page 2 of 23



 1   Cortz Apparels Ltd. (“Cortz”), Prudent International Ltd. (“Prudent”), Renaissance Apparels
 2   Ltd. (“Renaissance”), A.J. Super Garments Ltd. (“A.J. Super”), Feroza Garments Ltd.
 3
     (“Feroza”), MAM Garments Ltd. (“MAM Garments”), MNC Apparels Ltd. (“MNC
 4
     Apparels”), Nassa Knit Ltd. (“Nassa Knit”), Toy Wood (Bd) Co. Ltd. (“Toy Wood”), Western
 5
     Dresses Ltd. (“Western Dresses”), Windy Apparels Ltd. (“Windy Apparels”), Executive
 6

 7   Intimates Ltd. (“Executive Intimates”), Fariha Knit Tex Ltd. (“Fariha”), Norp Knit Industries

 8   Ltd. (“Norp Knit”), Pearl Global Industries Ltd. (“Pearl Global”), Garments Export Village

 9   Ltd. (“Export Village”) and Lida Textile & Dyeing Ltd. (“Lida Textile”), by and through
10
     undersigned counsel, files this complaint against Defendants, Transform KM LLC, Transform
11
     SR, LLC, and Transform SR Holdings LLC (collectively “Defendants”) alleging as follows:
12
                                    I. NATURE OF THE ACTION
13
            1. This is a complaint for breach of contract, breach of implied contract, anticipatory
14

15   breach of implied contract, open book account and common counts arising from the parties’

16   formation of a number of agreements for the sale and purchase of consumer goods.
17          2. Specifically, throughout 2019 and early 2020, Defendant Transform KM LLC,
18
     which operates the Kmart brand, and Defendant Transform SR LLC, which operates the Sears
19
     brand, under the direct supervision of executives from Transform SR Holdings LLC, their
20
     parent company, ordered an aggregate amount of over $45 million in goods from the Plaintiffs.
21

22          3. After placing the orders, with most of the goods either delivered to Defendants or

23   ready to ship, Defendants have purported to “cancel” these orders, and not pay for the goods,

24   causing damages to Plaintiffs that exceed $41 million.
25                                         II. THE PARTIES
26
            4. Plaintiff Apparel Sourcing is a duly formed Bangladeshi limited company with a
27
     principal place of business in the city of Dhaka, Bangladesh.
28
                                                     2
              Case 7:20-cv-04651-PMH Document 1 Filed 06/17/20 Page 3 of 23



 1          5. Plaintiff Aboni Knitwear is a duly formed Bangladeshi limited company with a
 2   principal place of business in the city of Dhaka, Bangladesh.
 3
            6. Plaintiff AKH Eco is a duly formed Bangladeshi limited company with a principal
 4
     place of business in the city of Dhaka, Bangladesh.
 5
            7. Plaintiff Armour is a duly formed Bangladeshi limited company with a principal
 6

 7   place of business in the city of Dhaka, Bangladesh.

 8          8. Plaintiff Pimkie is a duly formed Bangladeshi limited company with a principal

 9   place of business in the city of Gazipur, Bangladesh.
10
            9. Plaintiff Mohammadi is a duly formed Bangladeshi limited company with a
11
     principal place of business in the city of Dhaka, Bangladesh.
12
            10. Plaintiff Cortz is a duly formed Bangladeshi limited company with a principal place
13
     of business in the city of Gazipur, Bangladesh.
14

15          11. Plaintiff Prudent is a duly formed Bangladeshi limited company with a principal

16   place of business in the city of Chittagong, Bangladesh.
17          12. Plaintiff Renaissance is a duly formed Bangladeshi limited company with a
18
     principal place of business in the city of Gazipur, Bangladesh.
19
            13. Plaintiff A.J. Super is a duly formed Bangladeshi limited company with a principal
20
     place of business in the city of Dhaka, Bangladesh.
21

22          14. Plaintiff Feroza is a duly formed Bangladeshi limited company with a principal

23   place of business in the city of Dhaka, Bangladesh.

24          15. Plaintiff MAM Garments is a duly formed Bangladeshi limited company with a
25   principal place of business in the city of Dhaka, Bangladesh.
26
            16. Plaintiff MNC Apparels is a duly formed Bangladeshi limited company with a
27
     principal place of business in the city of Dhaka, Bangladesh.
28
                                                       3
              Case 7:20-cv-04651-PMH Document 1 Filed 06/17/20 Page 4 of 23



 1          17. Plaintiff Nassa Knit is a duly formed Bangladeshi limited company with a principal
 2   place of business in the city of Dhaka, Bangladesh.
 3
            18. Plaintiff Toy Wood is a duly formed Bangladeshi limited company with a principal
 4
     place of business in the city of Dhaka, Bangladesh.
 5
            19. Plaintiff Western Dresses is a duly formed Bangladeshi limited company with a
 6

 7   principal place of business in the city of Dhaka, Bangladesh.

 8          20. Plaintiff Windy Apparels is a duly formed Bangladeshi limited company with a

 9   principal place of business in the city of Dhaka, Bangladesh.
10
            21. Plaintiff Executive Intimates is a duly formed Bangladeshi limited company with a
11
     principal place of business in the city of Dhaka, Bangladesh.
12
            22. Plaintiff Fariha is a duly formed Bangladeshi limited company with a principal
13
     place of business in the city of Dhaka, Bangladesh.
14

15          23. Plaintiff Norp Knit is a duly formed Bangladeshi limited company with a principal

16   place of business in the city of Dhaka, Bangladesh.
17          24. Plaintiff Pearl Global is a duly formed Indian limited company with a principal
18
     place of business in the city of Gurgaon, India.
19
            25. Plaintiff Export Village is a duly formed Bangladeshi limited company with a
20
     principal place of business in the city of Gazipur, Bangladesh.
21

22          26. Plaintiff Lida Textiles is a duly formed Bangladeshi limited company with a

23   principal place of business in the city of Gazipur, Bangladesh.

24          27. Upon information and belief, Defendant Transform KM LLC (“Transform KM”) is
25   a Delaware limited liability company with its principal place of business at 3333 Beverly Road,
26
     Hoffman Estates, Illinois 60179.
27
            28. Upon information and belief, Defendant Transform SR LLC (“Transform SR”) is a
28
                                                        4
               Case 7:20-cv-04651-PMH Document 1 Filed 06/17/20 Page 5 of 23



 1   Delaware limited liability company with its principal place of business at 3333 Beverly Road,
 2   Hoffman Estates, Illinois 60179.
 3
            29. Upon information and belief, Defendant Transform SR Holdings LLC (“Transform
 4
     Holdings”) is a Delaware limited liability company with its principal place of business at 3333
 5
     Beverly Road, Hoffman Estates, Illinois 60179.
 6

 7          30. Plaintiffs are unaware of the true names and capacities, whether individual,

 8   corporate, of the defendants named as DOES 1 through 15, inclusive, and has therefore sued

 9   those defendants by such fictitious names and capacities and will amend the complaint to
10
     reflect their true names when they have been ascertained.
11
                                   III. JURISDICTION AND VENUE
12
            31. This Court has original subject matter jurisdiction under 18 U.S.C. § 1332 in that
13
     this is a civil action between citizens of a state and citizens or subjects of foreign states and the
14

15   amount in controversy exceeds $75,000.00, exclusive of interest and costs. Plaintiffs are all

16   corporations duly organized under the laws of foreign countries. Defendants are all Delaware
17   limited liability companies headquartered in the state of Illinois. Pursuant to 28 U.S.C. §
18
     1332(a)(2), there exists complete diversity of citizenship of the parties. There are no other
19
     parties to the case whose citizenship is at issue under 28 U.S.C. § 1332.
20
            32. This Court has personal jurisdiction over Defendants because they, directly or
21

22   through subsidiaries, divisions, groups, or distributors, have sufficient minimum contacts with

23   this forum as a result of business conducted within the State of New York and this judicial

24   district, including at least regularly conducting business from the Kmart store located at 399
25   Tarrytown Road White Plains, New York 10607 and through the websites www.sears.com and
26
     www.kmart.com.
27

28
                                                        5
              Case 7:20-cv-04651-PMH Document 1 Filed 06/17/20 Page 6 of 23



 1          33. Venue is proper in this Court because Defendants have, as recently as 2018, chosen
 2   this same venue to file a Chapter 11 bankruptcy proceeding (In re Sears Holdings Corporation,
 3
     et al. United States Bankruptcy Court, Southern District of New York, White Plains Division.
 4
     Case no. 18-23538-rdd) (the “Bankruptcy proceeding”).     The decision to file for bankruptcy
 5
     in White Plains was made by the same executive team that now controls Defendants. The
 6

 7   facts described in this complaint flow directly from the consummation of a February 8, 2019

 8   court order signed by Bankruptcy Judge Robert D. Drain (Southern District of New York –

 9   White Plains) approving the sale of substantially all of Sears and Kmart’s assets to Defendants
10
     (the “Transform Sale Order”). This order allowed Defendants to continue making orders for
11
     goods under the guise of the now bankrupt Sears and Kmart entities.
12
            34. Venue is also proper in this Court because the products that Plaintiffs shipped were
13
     intended for sale in Westchester County. Moreover, Defendant Transform KM is doing
14

15   business in Westchester County at its Kmart store located at 399 Tarrytown Road White Plains,

16   New York 10607.
17                            IV. FACTS COMMON TO ALL CLAIMS
18
            35. Plaintiffs are primarily in the business of manufacturing and/or sourcing apparel
19
     and footwear. They sell products worldwide, including to well-known companies.
20
            36. Based on information and belief, after the February 8, 2019 Transform Sale Order,
21

22   Defendant Transform Holdings carried out certain continuations of both the Kmart and Sears

23   brands, through the formation of two wholly owned subsidiaries Defendant Transform KM

24   LLC and Defendant Transform SR LLC respectively.
25          37. Starting prior to the Transform Sale Order, Plaintiffs and Defendants (and formerly
26
     Defendants’ predecessor entities) had a purchaser/supplier relationship that proceeded through
27
     a sequence of standardized communications, without any formal master agreement.
28
                                                     6
              Case 7:20-cv-04651-PMH Document 1 Filed 06/17/20 Page 7 of 23



 1          38. Defendants Transform KM and Transform SR would regularly transmit sample
 2   requests to the Plaintiffs and then confirm pricing and quantity.
 3
            39. Once the samples were approved, this would be followed by the issuance of a
 4
     “wings sheet” with quantity and all relevant production information for the production of
 5
     specific clothing items. These “wings sheets” included quantity of fabric, trims and
 6

 7   accessories, as well as a delivery schedule.

 8          40. Receipt of a “wings sheet” would signify the confirmation of an order, whereby

 9   Plaintiffs would immediately begin the process of acquiring the necessary raw materials,
10
     including fabrics, trims and accessories.
11
            41. Next, purchase orders would be uploaded by Defendants to their shared online
12
     vendor portal “GTNexus” containing price, quantity, and delivery dates. Plaintiffs would
13
     regularly access this portal to download purchase orders.
14

15          42. The terms of each purchase order were ultimately for payment by wire transfer in

16   20-45 days from the time Plaintiffs would deliver the finished goods to Defendants’ logistics
17   provider abroad.
18
            43. On receipt of the “wings sheets,” which were followed by the purchase orders,
19
     Plaintiffs would then manufacture the goods.
20
            44. Once the goods were complete, Plaintiffs would issue invoices to Defendants
21

22   Transform KM and Transform SR and forward the products along for shipment through

23   Defendants’ worldwide network of freight forwarders.

24          45. Starting in the Fall of 2019, Defendants began to miss deadlines for payments on
25   some Plaintiffs’ invoices.
26
            46. Starting in January 2020, Defendant Transform Holdings executives Frank Gourlin
27
     and Gregory Ladley hosted multiple meetings and conference calls for its worldwide vendors,
28
                                                      7
               Case 7:20-cv-04651-PMH Document 1 Filed 06/17/20 Page 8 of 23



 1   counseling patience, alleging economic hardship and promising payments for unpaid goods in
 2   the future.
 3
             47. Some of the India and Bangladesh-based Plaintiffs attended a meeting at the offices
 4
     of Triburg Consultants Pvt. Ltd. (“Triburg”), one of Defendants’ sourcing agents, in Delhi, Indi
 5
     on January 21, 2020, where they met personally with Gourlin and Ladley, who assured the
 6

 7   Plaintiffs that payments would be made in early March of 2020.

 8           48. During the January and February 2020 meetings and calls, Ladley held out hope

 9   that an upcoming “major asset sale” would be fundamental for Defendants’ attempt to
10
     normalize payments to Plaintiffs and other similarly situated vendors.
11
             49. However, starting in the Spring of 2020, after transmitting millions of dollars in
12
     “wings sheets” and purchase orders to Plaintiffs, Defendants have purported to “cancel” these
13
     orders by sending identical, short emails to the Plaintiffs at varying dates between April and
14

15   May 2020 (a true copy of one of the “Cancellation Emails” is included here as Exhibit “A”).

16           50. The Cancellation Emails declared that Plaintiffs’ purchase orders (the “Cancelled
17   POs”) are void “without any monetary consequences associated with such cancelations [sic]”
18
     and goes on blame the “COVID-19 crisis.”
19
             51. The Cancellation Email further justifies the cancellations by invoking “the terms of
20
     our purchase orders and sections 2-615 and 2-616 of the Uniform Commercial Code.”
21

22           52. At the time of receipt of their respective Cancellation Emails, Plaintiffs had goods

23   at various stages of production, including goods that had already been delivered to the

24   Defendants’ freight forwarders.
25           53. The first category of goods had already been shipped at the time of the purported
26
     cancellations (the “Shipped Goods”). For the Shipped Goods, the respective bills of lading for
27
     all of Plaintiff’s shipments to Defendants have been signed by Defendants’ freight forwarder(s)
28
                                                       8
              Case 7:20-cv-04651-PMH Document 1 Filed 06/17/20 Page 9 of 23



 1   on FOB terms, and Defendants have never disputed receiving the products or presented any
 2   valid excuse for performance. These goods have now been abandoned by the Defendants in
 3
     various seaports in the United States.
 4
            54. Nevertheless, Defendants failed to pay Plaintiffs for the Shipped Goods.
 5
            55. The second category of affected goods had already been produced by Plaintiffs at
 6

 7   the time of receipt of the respective Cancellation Emails (the “Ready to Ship Goods”).

 8          56. Defendants have subsequently refused to accept delivery of the Ready to Ship

 9   Goods, without offering any valid excuse.
10
            57. Defendants have failed to pay Plaintiffs for the Ready to Ship Goods.
11
            58. The third category of affected goods were in production by Plaintiffs at the time of
12
     receipt of the respective Cancellation Emails (the “Unfinished Goods”). As part of the
13
     production process, Plaintiffs have incurred expenses to produce the Unfinished Goods through
14

15   the purchase of raw materials. Plaintiffs have incurred further damages through the loss of

16   profits on sale of the Unfinished Goods.
17          59. Defendants have repudiated the orders for the Unfinished Goods without paying
18
     Plaintiffs any money.
19
     Apparel Sourcing (HK) Limited
20
            60. Defendant Transform KM owes Plaintiff Apparel Sourcing a total amount of
21

22   $433,802.09 for Shipped Goods, $76,733.00 for Ready to Ship Goods, and $630,321.49 for

23   expenses and lost profit for Unfinished Goods, exclusive of costs and interest. The total owed

24   by Transform KM to Apparel Sourcing is $1,140,856.58.
25          61. Defendant Transform SR owes Plaintiff Apparel Sourcing a total amount of
26
     $424,830.12 for Shipped Goods, $174,594.36 for Ready to Ship Goods, and $984,576.33 for
27
     expenses and lost profit for Unfinished Goods, exclusive of costs and interest. The total owed
28
                                                     9
             Case 7:20-cv-04651-PMH Document 1 Filed 06/17/20 Page 10 of 23



 1   by Transform SR to Apparel Sourcing is $ 1,584,000.81. The amounts owed by Defendants to
 2   Plaintiff Apparel Sourcing are detailed in Exhibit “B.”
 3
     Aboni Knitwear Ltd.
 4
            62. Defendant Transform KM owes Plaintiff Aboni a total amount of $488,140.55 for
 5
     Shipped Goods, $264,331.36 for Ready to Ship Goods, and $523,380.50 for expenses and lost
 6

 7   profit for Unfinished Goods, exclusive of costs and interest. The total owed by Transform KM

 8   to Aboni is $1,275,852.41.

 9          63. Defendant Transform SR owes Plaintiff Aboni a total amount of $99,777.06 for
10
     Shipped Goods, $372,368.96 for Ready to Ship Goods, and $582,526.07 for expenses and lost
11
     profit for Unfinished Goods, exclusive of costs and interest. The total owed by Transform SR
12
     to Aboni is $1,054,672.09. The amounts owed by Defendants to Plaintiff Aboni are detailed in
13
     Exhibit “C.”
14

15   AKH ECO Apparels Ltd.

16          64. Defendant Transform KM owes Plaintiff AKH Eco a total amount of $358,281.45
17   for Shipped Goods and $9,781.20 for Ready to Ship Goods, exclusive of costs and interest.
18
     The total owed by Transform KM to AKH Eco is $368,062.65.
19
            65. Defendant Transform SR owes Plaintiff AKH Eco a total amount of $411,344.05
20
     for Shipped Goods, $171,548.28 for Ready to Ship Goods, and $61,767.88 for expenses and
21

22   lost profit for Unfinished Goods, exclusive of costs and interest. The total owed by Transform

23   SR to AKH Eco is $644,660.21. The amounts owed by Defendants to Plaintiff AKH Eco are

24   detailed in Exhibit “D.”
25   Armour Garments Ltd.
26
27

28
                                                     10
             Case 7:20-cv-04651-PMH Document 1 Filed 06/17/20 Page 11 of 23



 1          66. Defendant Transform KM owes Plaintiff Armour a total amount of $119,267.24 for
 2   Shipped Goods and $703,256.95 for Ready to Ship Goods, exclusive of costs and interest. The
 3
     total owed by Transform KM to Armour is $822,524.19.
 4
            67. Defendant Transform SR owes Plaintiff Armour a total amount of $147,032.30 for
 5
     Shipped Goods and $452,241.84 for Ready to Ship Goods, exclusive of costs and interest. The
 6

 7   total owed by Transform SR to Armour is $599,274.14. The amounts owed by Defendants to

 8   Plaintiff Armour are detailed in Exhibit “E.”

 9   Pimkie Apparels Ltd.
10
            68. Defendant Transform KM owes Plaintiff Pimkie a total amount of $1,844,056.51
11
     for Shipped Goods, $549,916.91 for Ready to Ship Goods, and $126,845.88 for expenses and
12
     lost profit for Unfinished Goods, exclusive of costs and interest. The total owed by Transform
13
     KM to Pimkie is $2,520,819.30.
14

15          69. Defendant Transform SR owes Plaintiff Pimkie a total amount of $963,421.84 for

16   Shipped Goods, $82,587.13 for Ready to Ship Goods, and $175,138.50 for expenses and lost
17   profit for Unfinished Goods, exclusive of costs and interest. The total owed by Transform SR
18
     to Pimkie is $1,221,147.47. The amounts owed by Defendants to Plaintiff Pimkie are detailed
19
     in Exhibit “F.”
20
     Mohammadi Group Ltd.
21

22          70. Defendant Transform KM owes Plaintiff Mohammadi a total amount of $82,764.00

23   for Shipped Goods, $36,165.04 for Ready to Ship Goods, and $27,693.90 for expenses and lost

24   profit for Unfinished Goods, exclusive of costs and interest. The total owed by Transform KM
25   to Mohammadi is $146,622.94.
26
            71. Defendant Transform SR owes Plaintiff Mohammadi a total amount of $46,074.96
27
     for Ready to Ship Goods and $141,301.42 for expenses and lost profit for Unfinished Goods,
28
                                                     11
              Case 7:20-cv-04651-PMH Document 1 Filed 06/17/20 Page 12 of 23



 1   exclusive of costs and interest. The total owed by Transform SR to Mohammadi is
 2   $187,376.38. The amounts owed by Defendants to Plaintiff Mohammadi are detailed in
 3
     Exhibit “G.”
 4
     Cortz Apparels Ltd.
 5
            72. Defendant Transform KM owes Plaintiff Cortz a total amount of $44,521.40 for
 6

 7   Shipped Goods and $51,868.87 for expenses and lost profit for Unfinished Goods, exclusive of

 8   costs and interest. The total owed by Transform KM to Cortz is $96,390.27.

 9          73. Defendant Transform SR owes Plaintiff Cortz a total amount of $616,670.47 and
10
     $29,269.68 for expenses and lost profit for Unfinished Goods, exclusive of costs and interest.
11
     The total owed by Transform SR to Cortz is $645,940.15. The amounts owed by Defendants
12
     to Plaintiff Cortz are detailed in Exhibit “H.”
13
     Prudent International Ltd.
14

15          74. Defendant Transform KM owes Plaintiff Prudent a total amount of $2,541,356.50

16   for Shipped Goods, $1,763,061.53 for Ready to Ship Goods, and $234,857.23 for expenses and
17   lost profit for Unfinished Goods, exclusive of costs and interest. The total owed by Transform
18
     KM to Prudent is $4,539,275.26.
19
            75. Defendant Transform SR owes Plaintiff Prudent a total amount of $1,520,364.11
20
     for Shipped Goods, $1,089,285.07 for Ready to Ship Goods, and $123,348.77 for expenses and
21

22   lost profit for Unfinished Goods, exclusive of costs and interest. The total owed by Transform

23   SR to Prudent is $2,732,997.95. The amounts owed by Defendants to Plaintiff Prudent are

24   detailed in Exhibit “I.”
25   Renaissance Apparels Ltd
26
            76. Defendant Transform KM owes Plaintiff Renaissance a total amount of
27
     $623,678.95 for Shipped Goods, $378,435.78 for Ready to Ship Goods, and $115,653.20 for
28
                                                       12
              Case 7:20-cv-04651-PMH Document 1 Filed 06/17/20 Page 13 of 23



 1   expenses and lost profit for Unfinished Goods, exclusive of costs and interest. The total owed
 2   by Transform KM to Renaissance is $1,117,767.93.
 3
            77. Defendant Transform SR owes Plaintiff Renaissance a total amount of
 4
     $1,002,064.19 for Shipped Goods, $225,283.78 for Ready to Ship Goods, and $126,536.35 for
 5
     expenses and lost profit for Unfinished Goods, exclusive of costs and interest. The total owed
 6

 7   by Transform SR to Renaissance is $1,353,884.32. The amounts owed by Defendants to

 8   Plaintiff Renaissance are detailed in Exhibit “J.”

 9   A. J. Super Garments Ltd.
10
            78. Defendant Transform KM owes Plaintiff A. J. Super a total amount of $242,122.17
11
     for Shipped Goods, exclusive of costs and interest.
12
            79. Defendant Transform SR owes Plaintiff A. J. Super a total amount of $523,371.61
13
     for Shipped Goods, exclusive of costs and interest. The amounts owed by Defendants to A. J.
14

15   Super are detailed in Exhibit “K,” which also covers the amounts owed to the other Plaintiffs in

16   the Nassa Group of companies (A. J. Super, Feroza, MAM Garments, MNC Apparels, Nassa
17   Knit, Toy Wood and Western Dresses, collectively the “Nassa Plaintiffs”).
18
     Feroza Garments Ltd.
19
            80. Defendant Transform KM owes Plaintiff Feroza a total amount of $1,967,596.44
20
     for Shipped Goods, $679,796.49 for Ready to Ship Goods, and $415,753.64 for expenses and
21

22   lost profit for Unfinished Goods, exclusive of costs and interest. The total owed by Transform

23   KM to Feroza is $3,063,146.57.

24          81. Defendant Transform SR owes Plaintiff Feroza a total amount of $2,547,045.47 for
25   Shipped Goods, $1,805,229.64 for Ready to Ship Goods, and $586,279.82 for expenses and
26
     lost profit for Unfinished Goods, exclusive of costs and interest. The total owed by Transform
27

28
                                                      13
              Case 7:20-cv-04651-PMH Document 1 Filed 06/17/20 Page 14 of 23



 1   SR to Feroza is $4,938,554.93. The amounts owed by Defendants to Plaintiff Feroza are
 2   detailed in Exhibit “K,” along with the other Nassa Plaintiffs.
 3
     MAM Garments Ltd.
 4
            82. Defendant Transform KM owes Plaintiff MAM Garments a total amount of
 5
     $65,354.28 for expenses and lost profit for Unfinished Goods, exclusive of costs and interest,
 6

 7   as detailed as part of Exhibit “K,” along with the other Nassa Plaintiffs.

 8   MNC Apparels Ltd.

 9          83. Defendant Transform KM owes Plaintiff MNC Apparels a total amount of
10
     $62,415.36 for Shipped Goods, exclusive of costs and interest, as detailed as part of Exhibit
11
     “K,” along with the other Nassa Plaintiffs.
12
     Nassa Knit Ltd.
13
            84. Defendant Transform KM owes Plaintiff Nassa Knit a total amount of $485,698.06
14

15   for Shipped Goods, $76,100.00 for Ready to Ship Goods, and $98,049.93 for expenses and lost

16   profit for Unfinished Goods, exclusive of costs and interest. The total owed by Transform KM
17   to Nassa Knit is $659,847.99.
18
            85. Defendant Transform SR owes Plaintiff Nassa Knit a total amount of $788,433.87
19
     for Shipped Goods and $169,208.77 for expenses and lost profit for Unfinished Goods,
20
     exclusive of costs and interest. The total owed by Transform SR to Nassa Knit is
21

22   $957,642.64. The amounts owed by Defendants to Plaintiff Nassa Knit are also detailed in

23   Exhibit “K,” along with the other Nassa Plaintiffs.

24   Toy Wood (BD) Co., Ltd.
25          86. Defendant Transform KM owes Plaintiff Toy Wood a total amount of $269,123.90
26
     for Shipped Goods, $128,677.12 for Ready to Ship Goods, and $177,856.82 for expenses and
27

28
                                                      14
              Case 7:20-cv-04651-PMH Document 1 Filed 06/17/20 Page 15 of 23



 1   lost profit for Unfinished Goods, exclusive of costs and interest. The total owed by Transform
 2   KM to Toy Wood is $575,657.84.
 3
             87. Defendant Transform SR owes Plaintiff Toy Wood a total amount of $673,292.39
 4
     for Shipped Goods, $418,332.96 for Ready to Ship Goods, and $240,378.17 for expenses and
 5
     lost profit for Unfinished Goods, exclusive of costs and interest. The total owed by Transform
 6

 7   SR to Toy Wood is $1,332,003.52. The amounts owed by Defendants to Plaintiff Toy Wood

 8   are detailed in Exhibit “K,” along with amounts owed to the other Nassa Plaintiffs.

 9   Western Dresses Ltd.
10
             88. Defendant Transform KM owes Plaintiff Western Dresses a total amount of
11
     $195,874.40 for Shipped Goods, $289,168.92 for Ready to Ship Goods, and $253,198.22 for
12
     expenses and lost profit for Unfinished Goods, exclusive of costs and interest. The total owed
13
     by Transform KM to Western Dresses is $738,241.54.
14

15           89. Defendant Transform SR owes Plaintiff Western Dresses a total amount of

16   $265,216.16 for Shipped Goods, $735,816.04 for Ready to Ship Goods, and $33,026.81 for
17   expenses and lost profit for Unfinished Goods, exclusive of costs and interest. The total owed
18
     by Transform SR to Western Dresses is $1,034,059.01. The amounts owed by Defendants to
19
     Plaintiff Western Dresses are also detailed in Exhibit “K,” along with the other Nassa
20
     Plaintiffs.
21

22   Windy Apparels Ltd

23           90. Defendant Transform KM owes Plaintiff Windy Apparels a total amount of

24   $190,469.36 for Shipped Goods and $32,956.00 for expenses and lost profit for Unfinished
25   Goods, exclusive of costs and interest. The total owed by Transform KM to Windy Apparels is
26
     $223,425.36.
27

28
                                                    15
              Case 7:20-cv-04651-PMH Document 1 Filed 06/17/20 Page 16 of 23



 1          91. Defendant Transform SR owes Plaintiff Windy Apparels a total amount of
 2   $354,212.14 for Shipped Goods, $41,287.68 for Ready to Ship Goods, and $32,192.00 for
 3
     expenses and lost profit for Unfinished Goods, exclusive of costs and interest. The total owed
 4
     by Transform SR to Windy Apparels is $427,691.82. The amounts owed by Defendants to
 5
     Plaintiff Windy Apparels are detailed in Exhibit “L.”
 6

 7   Executive Intimates Ltd.

 8          92. Defendant Transform SR owes Plaintiff Executive Intimates a total amount of

 9   $126,146.38 for Shipped Goods and $80,643.78 for Ready to Ship Goods, exclusive of costs
10
     and interest. The total owed by Transform SR to Executive Intimates is $206,790.16. The
11
     amounts owed by Defendants to Plaintiff Executive Intimates are detailed in Exhibit “M.”
12
     Fariha Knit Tex Ltd.
13
            93. Defendant Transform KM owes Plaintiff Fariha a total amount of $472,233.37 for
14

15   Shipped Goods and $194,063.82 for Ready to Ship Goods, exclusive of costs and interest. The

16   total owed by Transform KM to Fariha is $666,297.19.
17          94. Defendant Transform SR owes Plaintiff Fariha a total amount of $362,239.47 for
18
     Shipped Goods and $288,832.22 for Ready to Ship Goods, exclusive of costs and interest. The
19
     total owed by Transform SR to Fariha is $651,071.69. The amounts owed by Defendants to
20
     Plaintiff Fariha are detailed in Exhibit “N.”
21

22   Norp Knit Industries Ltd.

23          95. Defendant Transform KM owes Plaintiff Norp Knit a total amount of $170,781.24

24   for Shipped Goods and $45,160.68 for Ready to Ship Goods, exclusive of costs and interest.
25   The total owed by Transform KM to Norp Knit is $215,941.92.
26
            96. Defendant Transform SR owes Plaintiff Norp Knit a total amount of $96,881.39 for
27
     Shipped Goods and $58,069.11 for Ready to Ship Goods, exclusive of costs and interest. The
28
                                                     16
              Case 7:20-cv-04651-PMH Document 1 Filed 06/17/20 Page 17 of 23



 1   total owed by Transform SR to Norp Knit is $154,950.50. The amounts owed by Defendants
 2   to Plaintiff Norp Knit are detailed in Exhibit “O.”
 3
     Pearl Global Industries Ltd.
 4
            97. Defendant Transform SR owes Plaintiff Pearl Global a total amount of $19,957.49
 5
     for Shipped Goods, exclusive of costs and interest. The amounts owed by Defendants to
 6

 7   Plaintiff Pearl Global are detailed in Exhibit “P.”

 8   Garments Export Village Ltd.

 9          98. Defendant Transform KM owes Plaintiff Export Village a total amount of
10
     $69,538.68 for Shipped Goods and $114,821.96 for expenses and lost profit for Unfinished
11
     Goods, exclusive of costs and interest. The total owed by Transform KM to Export Village is
12
     $184,360.64.
13
            99. Defendant Transform SR owes Plaintiff Export Village a total amount of
14

15   $280,170.08 for expenses and lost profit for Unfinished Goods, exclusive of costs and interest.

16   The amounts owed by Defendants to Plaintiff Export Village are detailed in Exhibit “Q.”
17   Lida Textile & Dyeing Ltd.
18
            100.    Defendant Transform KM owes Plaintiff Lida Textile a total amount of
19
     $665,879.43 for Shipped Goods and $288,769.33 for Ready to Ship Goods, exclusive of costs
20
     and interest. The total owed by Transform KM to Lida Textile is $954,648.76.
21

22          101.    Defendant Transform SR owes Plaintiff Lida Textile a total amount of

23   $698,454.02 for Shipped Goods and $385,789.12 for Ready to Ship Goods, exclusive of costs

24   and interest. The total owed by Transform SR to Lida Textile is $1,084,243.14. The amounts
25   owed by Defendants to Plaintiff Lida Textile are detailed in Exhibit “R.”
26
                                      FIRST CAUSE OF ACTION
27
                                       BREACH OF CONTRACT
28
                                                      17
              Case 7:20-cv-04651-PMH Document 1 Filed 06/17/20 Page 18 of 23



 1                     (Against Defendants Transform KM and Transform SR)
 2          102.     Plaintiffs incorporate herein all the preceding allegations as though fully set
 3
     forth herein.
 4
            103.     Beginning in or about Spring of 2019, Plaintiffs on the one hand, and
 5
     Defendants Transform KM and/or Transform SR, on the other hand, entered into a series of
 6

 7   written agreements that consisted of a standardized sequence of electronic documents: “wings

 8   sheets,” followed by purchase orders, followed by vendor acceptance and, on delivery of the

 9   goods to the Debtors’ freight forwarder, the issuance of invoices.
10
            104.     The parties intended to create, and did create, binding written contracts through
11
     these standardized documents, and each knew or should have known that its behavior would be
12
     interpreted by the other party as an agreement.
13
            105.     With respect to the Shipped Goods and the Ready to Ship Goods, each of the
14

15   Plaintiffs have performed all of their obligations under the agreements except for those that

16   have been prevented, delayed, or excused by the acts or omissions of Defendants.
17          106.     While Plaintiffs have performed all of their obligations under the agreements,
18
     Defendant Transform KM has failed to perform its payment obligations and currently owes
19
     Plaintiffs $11,327,601.10 for Shipped Goods and $5,483,418.13 for Ready to Ship Goods, as
20
     per the allocations detailed above. Defendant Transform SR owes Plaintiffs $11,640,754.53
21

22   for Shipped Goods and $6,427,984.93 for Ready to Ship Goods as detailed above.

23          107.     Because of Defendants Transform KM and Transform SR’s continuous and

24   ongoing failure to perform their obligations to pay for the Shipped and Ready to Ship Goods,
25   Plaintiffs have been damaged in an amount to be proven at trial but not less than
26
     $34,879,758.69.
27
                                     SECOND CAUSE OF ACTION
28
                                                       18
              Case 7:20-cv-04651-PMH Document 1 Filed 06/17/20 Page 19 of 23



 1                              BREACH OF IMPLIED CONTRACT
 2                                      (Against All Defendants)
 3
            108.    Plaintiffs incorporate herein all the preceding allegations as though fully set
 4
     forth here.
 5
            109.    Beginning in or about the Spring of 2019, Plaintiffs and Defendants entered into
 6

 7   a series of implied agreements through their behavior.

 8          110.    The parties intended to create agreements through their conduct, and each knew

 9   or should have known that its behavior would be interpreted by the other party as an
10
     agreement.
11
            111.    With respect to the Shipped Goods and the Ready to Ship Goods, each of the
12
     Plaintiffs have performed all of their obligations under the agreements except for those that
13
     have been prevented, delayed, or excused by the acts or omissions of Defendants.
14

15          112.    While Plaintiffs have performed all of its obligations under the agreements,

16   Defendants Transform KM and Transform Holdings have failed to perform its payment
17   obligations and currently owe Plaintiffs $11,327,601.10 for Shipped Goods and $5,483,418.13
18
     for Ready to Ship Goods, as per the allocations detailed above. Defendants Transform SR and
19
     Transform Holdings owe Plaintiffs $11,640,754.53 for Shipped Goods and $6,427,984.93 for
20
     Ready to Ship Goods as detailed above.
21

22          113.    Because of Defendants continuous and ongoing failure to perform their

23   obligations to pay for the Shipped and Ready to Ship Goods, Plaintiffs have been damaged in

24   an amount to be proven at trial but not less than $34,879,758.69.
25                                   THIRD CAUSE OF ACTION
26
                      ANTICIPATORY BREACH OF IMPLIED CONTRACT
27
                                        (Against All Defendants)
28
                                                      19
              Case 7:20-cv-04651-PMH Document 1 Filed 06/17/20 Page 20 of 23



 1          114.     Plaintiffs incorporate herein all the preceding allegations as though fully set
 2   forth here.
 3
            115.     Beginning in or about the Spring of 2019, Plaintiffs and Defendants entered into
 4
     a series of implied agreements through their behavior.
 5
            116.     The parties intended to create agreements through their conduct, and each knew
 6

 7   or should have known that its behavior would be interpreted by the other party as an

 8   agreement.

 9          117.     With respect to the Unfinished Goods, each of the Plaintiffs have begun
10
     performance of their obligations under the agreements, except for those that have been
11
     prevented, delayed, or excused by the acts or omissions of Defendants.
12
            118.     Plaintiffs incurred expenses through starting performance on the agreements for
13
     the Unfinished Goods. Plaintiffs also expected to earn profits by completing production of the
14

15   Unfinished Goods.

16          119.     Before Plaintiffs could complete performance, Defendants have expressly
17   repudiated the agreements for the Unfinished Goods and refused to pay for Plaintiffs’ damages
18
     that were caused by this repudiation.
19
            120.     Defendants Transform KM and Transform Holdings have an obligation to pay
20
     Plaintiffs’ damages of $2,868,611.92 for repudiation of the agreements for the Unfinished
21

22   Goods, as per the allocations detailed supra. Defendants Transform SR and Transform

23   Holdings owe Plaintiffs $3,565,720.65 for damages caused by its repudiation of the Unfinished

24   Goods orders.
25          121.     Because of Defendants’ continuous and ongoing failure to pay their obligations
26
     under their repudiation of the Unfinished Goods, Plaintiffs have been damaged in an amount to
27
     be proven at trial but not less than $6,787,325.06.
28
                                                       20
              Case 7:20-cv-04651-PMH Document 1 Filed 06/17/20 Page 21 of 23



 1                                   FOURTH CAUSE OF ACTION
 2                         COMMON COUNT – OPEN BOOK ACCOUNT
 3
                       (Against Defendants Transform KM and Transform SR)
 4
            122.     Plaintiffs incorporate herein all the preceding allegations as though fully set
 5
     forth herein.
 6

 7          123.     Since the Spring of 2019, Plaintiffs had a number of financial transactions with

 8   Defendants Transform KM and/or Transform SR.

 9          124.     Plaintiffs kept an account of the debits and credits involved in the transactions.
10
            125.     Defendant Transform KM LLC owes Plaintiffs $16,811,019.23 on the account,
11
     as per the above stated allocations with reference to the Shipped and Ready to Ship Goods.
12
            126.     Defendant Transform SR LLC owes Plaintiffs $18,068,739.46 on the account,
13
     as per the above stated allocations with reference to the Shipped and Ready to Ship Goods.
14

15                                    FIFTH CAUSE OF ACTION

16                    COMMON COUNT – GOODS SOLD AND DELIVERED
17                     (Against Defendants Transform KM and Transform SR)
18
            127.     Plaintiffs incorporate herein all the preceding allegations as though fully set
19
     forth herein.
20
            128.     Beginning in or about the Spring of 2019, Defendants requested by words or by
21

22   conduct that Plaintiffs deliver goods for the benefit of Defendants.

23          129.     Plaintiffs delivered or attempted to deliver the Shipped and Ready to Ship goods

24   as requested, but Defendants have not paid Plaintiff.
25          130.     Defendant Transform KM owes $16,811,019.23 and Defendant Transform SR
26
     LLC owes $18,068,739.46 for the Shipped and Ready to Ship Goods, allocated among the
27
     Plaintiffs as per above.
28
                                                       21
                Case 7:20-cv-04651-PMH Document 1 Filed 06/17/20 Page 22 of 23



 1                                                PRAYER
 2             WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:
 3
               ON THE FIRST, SECOND, FOURTH AND FIFTH CAUSES OF ACTION
 4
               131.   For an award of damages against Defendants Transform KM and Transform
 5
     Holdings in an amount to be proven at trial but not less than $16,811,019.23, allocated among
 6

 7   the Plaintiffs as detailed above;

 8             132.   For an award of damages against Defendants Transform SR and Transform

 9   Holdings in an amount to be proven at trial but not less than $18,068,739.46, allocated among
10
     the Plaintiffs as detailed above;
11
               133.   For an award of all costs incurred by Plaintiffs herein;
12
               134.   For any and all prejudgment interest; and
13
               135.   For such other and further relief as the Court may deem just, equitable or
14

15   proper.

16

17             ON THE THIRD CAUSE OF ACTION
18
               136.   For an award of damages against Defendants Transform KM and Transform
19
     Holdings in an amount to be proven at trial but not less than $2,868,611.92 allocated among
20
     the Plaintiffs as detailed above;
21

22             137.   For an award of damages against Defendants Transform SR and Transform

23   Holdings in an amount to be proven at trial but not less than $3,565,720.65 allocated among

24   the Plaintiffs as detailed above;
25             138.   For an award of all costs incurred by Plaintiffs herein;
26
               139.   For any and all prejudgment interest; and
27

28
                                                       22
                Case 7:20-cv-04651-PMH Document 1 Filed 06/17/20 Page 23 of 23



 1             140.   For such other and further relief as the Court may deem just, equitable or
 2   proper.
 3
                                       DEMAND FOR JURY TRIAL
 4
               Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs demand trial by
 5
     jury in this action of all issues so triable.
 6

 7

 8                    DATED this 17h day of June 2020

 9

10
                                                     Respectfully submitted,
11
                                                     /s/ Joseph E. Sarachek
12                                                   Joseph E. Sarachek, Esq.

13
                                                     /s/ Zachary E. Mazur
14
                                                     Zachary E. Mazur, Esq.
15                                                   Attorneys for Plaintiffs

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       23
